Case 1:19-cv-03377 Document 1-4 Filed 04/16/19 Page 1 of 4




              EXHIBIT 4
Dershowitz Goes Off on Woman Who Made Underage Sex Allegations: 'She Should Be ...   Page 1 of 3
              Case 1:19-cv-03377 Document 1-4 Filed 04/16/19 Page 2 of 4




Dershowitz Goes Off on Woman Who Made Underage Sex
Allegations: ‘She Should Be Seriously Punished’
by Ronn Blitzer | 2:26 pm, December 4th, 2018

   Tweet     Share




          00:34                                    10:57         

Just hours after convicted pedophile Jeffrey Epstein agreed to settle
a civil case brought against him by attorney Bradley
Edwards, Epstein’s lawyer from his past criminal case, Alan
Dershowitz, discussed his former client on the Law&Crime Network.
Epstein was accused of trafficking more than 40 underage girls for
sex, and one such girl claimed Dershowitz himself had sex with her
when she was underage.

Dershowitz vehemently denies the claim, telling host Brian Ross that
accuser Virginia Roberts is a “certified, complete, total liar,” and that
her allegations are a “complete and total fabrication.” He also added
that she should be punished by the law for what she did.

The Harvard Law Professor Emeritus noted that Roberts’ allegations
were eventually withdrawn, and that the FBI recognized the
evidence showed he was not where she said he was. He pointed to
documented evidence that proves he is innocent.

“I can prove conclusively that she made the whole thing up,”
Dershowitz said, citing travel records that he says prove where he
was at the time she claims she had sex with him. “It’s conclusive,
conclusive evidence.”

“More importantly, I can prove where I wasn’t,” he said, after stating
outright, “Never met her, don’t know who she is, never heard of her.”

Similarly, Dershowitz said that Roberts claimed that notable figures
such as Bill Clinton, Al Gore, and Tipper Gore were present on an




https://lawandcrime.com/high-profile/dershowitz-goes-off-on-woman-who-made-underage-... 4/3/2019
Dershowitz Goes Off on Woman Who Made Underage Sex Allegations: 'She Should Be ...   Page 2 of 3
              Case 1:19-cv-03377 Document 1-4 Filed 04/16/19 Page 3 of 4


island, when Secret Service records proved they were never even
there.

Dershowitz said Roberts’ allegations were part of an extortion plot,
and that she “should be seriously punished for submitting false
information and a false affidavit.”

The attorney emphasized that Roberts has not been willing to repeat
her allegations against him in public, and that she has only accused
him in the context of litigation, which affords certain protections.

                                Advertisement




“She simply hides behind litigation privileges,” Dershowitz said,
encouraging Ross to call Roberts and see if she would repeat her
claims. “And if she does, I will be in court the next day suing her for
defamation and I will win the case ’cause I can prove conclusively
that she made up the whole story from top to bottom.”

Ross then turned to the controversial deal that Epstein received from
federal prosecutors who were investigating the trafficking case
against him. Federal prosecutors agreed not to prosecute him, and let
him plead guilty to state charges that resulted in a 13-month prison
sentence that allowed Epstein to leave prison during the day for
work. Federal prosecutors allegedly did not even inform victims
before making the deal, which is now the subject of a request for an
Inspector General investigation. Congressional Democrats said in a
letter that they want to know more about the circumstances
surrounding the deal, which was made by then-U.S. Attorney and
current Secretary of Labor Alex Acosta.

As Epstein’s defense attorney in that case, Dershowitz is not upset
about it the deal at all.

“I’m very proud of that deal, that’s what lawyers are supposed to do,”
he said. “Lawyers are supposed to get the best deals they can.” If he
could have gotten 10 months or no time at all, that would have been
even better, he said.

Acosta said in the past that Epstein’s lawyers, including Dershowitz,
put pressure on his office by investigating his staff. Dershowitz has
denied this.

“Acosta was very tough,” Dershowitz said, contrary to concerns that
he did anything improper. Dershowitz pointed out that the problem
feds had was proving that girls were transported in interstate
commerce.




https://lawandcrime.com/high-profile/dershowitz-goes-off-on-woman-who-made-underage-... 4/3/2019
Dershowitz Goes Off on Woman Who Made Underage Sex Allegations: 'She Should Be ...   Page 3 of 3
              Case 1:19-cv-03377 Document 1-4 Filed 04/16/19 Page 4 of 4


“Unless you can prove that, you don’t have a federal case, only a state
case.”

[Image via Law & Crime Network screengrab]

Follow Law & Crime


filed under
Alan Dershowitz, Jefrey Epstein




https://lawandcrime.com/high-profile/dershowitz-goes-off-on-woman-who-made-underage-... 4/3/2019
